Citation Nr: 9916171	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic head injury 
residuals.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for chronic frozen feet 
residuals.  


REPRESENTATION

Appellant represented by:	Division of Veterans Affairs, 
Mississippi 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from August 1951 to August 
1953.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for chronic head injury 
residuals and chronic frozen feet residuals; denied those 
claims; and denied service connection for post-traumatic 
stress disorder (PTSD).  In April 1999, the Board remanded 
the veteran's claims to the RO for additional action.  The 
veteran has been represented throughout this appeal by the 
Mississippi Division of Veterans Affairs.  


FINDINGS OF FACT

1.  Chronic head injury residuals were not shown during 
active service or at any time thereafter.  

2.  PTSD was not shown during active service or at any time 
thereafter.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic head injury 
residuals.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded 


claims within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the Department of Veterans Affairs 
(VA) has properly assisted him in the development of his 
claims.  Generally, a "well-grounded" claim is one which is 
plausible.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that, in order for a claim for 
service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for chronic head 
injury residuals and PTSD.  It is necessary to determine if 
he has submitted a well-grounded claim with respect to each 
issue.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  


I.  Chronic Head Injury Residuals

The veteran's service medical records have not been 
incorporated into the claims file and the RO's attempt to 
obtain them was unsuccessful.  The records were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center.  The report of the veteran's August 1953 physical 
examination for service separation is of record.  At the 
examination, the veteran's head, face, neck, and scalp were 
observed to be normal.  

A March 1973 VA hospital summary notes that the veteran 
complained of headaches.  Contemporaneous 
electroencephalographic and brain scan studies were negative.  
The veteran was diagnosed with an explosive personality.  

In his November 1997 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he 
sustained a head injury while at Fort Belle, Virginia.  He 
stated that he had been treated for head injury residuals 
during active service at a VA medical center in Austria.  In 
a November 1997 written statement, the veteran clarified 
that: the claimed head injury occurred during boot camp; his 
sergeant took him to sick call to be treated; and he had 
experienced blackouts, severe headaches, and a sleep disorder 
as a result of his head injury.  He conveyed that he had 
"run" his head through a window following service 
separation as a result of his nervousness.  

In a December 1997 written statement, the veteran advanced 
that he had passed out while standing on some bleachers "on 
the day [that] I was stationed at my first base" and injured 
his head.  The veteran recalled that: he and his fellow 
servicemen had been given "our shots" immediately prior to 
the fall; he experienced a reaction to one of the shots and 
sent to bed; and his commanding officer then ordered to him 
to the field.  He stated that he had fallen a second time 
during basic training and struck his head on a rock.  He 
reported that he had experienced severe headaches, blackouts, 
and dizziness since his inservice falls.  The veteran 
recounted that he had been seen at the Memphis, Tennessee, VA 
Medical Center and by both a Dr. Tate and a Dr. Mooney 
following service separation for headaches and nerves.  He 
was also seen at Hines VA Medical Center in 1955 for 
treatment of his head injury residuals.  

At a December 1997 VA examination for compensation purposes, 
the veteran reported that he had sustained a closed head 
injury.  On general medical evaluation, the examiner advanced 
no findings as to the veteran's head.  On psychiatric 
evaluation, the veteran did not report having sustained "any 
severe accidents or other obvious trauma" during active 
service.  In his March 1998 substantive appeal, the veteran 
reiterated that he sustained a head injury during boot camp.  

The Board observes that a head injury and chronic residuals 
thereof were not shown during active service or at any time 
thereafter.  The veteran advanced on appeal that he sustained 
multiple inservice falls and resulting head injuries for 
which he received both inservice and post-service medical 
treatment.  However, the veteran exhibited no head 
abnormalities at his August 1953 physical examination for 
service separation and failed to report having "any severe 
accidents" during active service when queried about such 
incidents at the December 1997 VA examination for 
compensation purposes.  In the absence of objective evidence 
of current disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim is denied.  The veteran is informed that if 
he is able to produce competent evidence attributing the 
onset or aggravation of the claimed disability to active 
service, he should petition to reopen his claim.  


II.  PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  Moreau v. Brown, 9 Vet. App. 389 
(1996); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

At his August 1953 physical examination for service 
separation, the veteran was found to exhibit no psychiatric 
abnormalities.  The March 1973 VA hospital summary indicates 
that the veteran complained of nervousness; uncontrollable 
outburst of rage; and "poor control."  The veteran was 
diagnosed with an explosive personality.  

In his November 1997 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he had 
PTSD and experienced "flashbacks from bombing."  He 
reported that he had been treated for PTSD during active 
service at the Nashville, Tennessee, VA Medical Center.  In a 
November 1997 written statement, the veteran reiterated that 
he had flashbacks.  He stated that he was very nervous.  

In a December 1997 written statement, the veteran reported 
that he had been treated for PTSD at Hines VA Medical Center 
in 1955.  He stated that he dreamt about bombs and people 
bombing him.  

At the December 1997 VA examination for compensation 
purposes, the veteran reported that he had PTSD.  The veteran 
was diagnosed with "PTSD by history."  The examiner 
commented that "full examination deferred to Psychiatry."  
On psychiatric evaluation, the veteran complained anxiety.  
He reported that he had been anxious ever since active 
service.  He stated that he had completed combat engineer 
training and found it to be a very stressful experience.  He 
had been distressed by the firing of heavy guns and driving a 
truck loaded with explosives.  He did not report having 
sustained "any severe accidents or other obvious trauma."  
The veteran reported that he had been discharged from active 
service due to "nervousness."  The veteran was diagnosed 
with a not otherwise specified anxiety disorder; age-related 
cognitive deficits; and "[ruleout] mild dementia."  The VA 
examiner commented that "the veteran does not appear to meet 
criterion A or other major criteria for PTSD."  In his March 
1998 substantive appeal, the veteran advanced that "PTSD is 
causing me a lot of problems."  

The Board observes that PTSD was not shown during active 
service or at any time thereafter.  The VA physician at the 
December 1997 VA examination for compensation purposes 
specifically found that the veteran did not meet the major 
criteria for PTSD.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's claim is supported solely by the accredited 
representative's and his own statements on appeal.  While 
finding that a lay person is competent to testify as to 
events within the scope of his own senses, the Court has held 
that lay assertions as to medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  
While he is clearly competent to relate that he is nervous 
and has dreams about bombs and bombing, the veteran's 
assertions that he has PTSD do not establish a well-grounded 
claim.  Further, the Court has clarified that statements as 
to what the veteran may have been told by a physician during 
or after service, standing alone, are insufficient to 
establish a medical diagnosis.  Warren v. Brown, 6 Vet. App. 
4, 6 (1993).  

The veteran related to the VA general medical examiner at the 
December 1997 VA examination for compensation purposes that 
he had PTSD.  The doctor diagnosed the veteran with "PTSD by 
history" and explicitly deferred actual psychiatric 
evaluation of the veteran to the psychiatric examiner.  In 
reviewing a similar factual scenario, the Court has held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit requirement.  
Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 
"new and material" for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 
8 Vet. App 406, 409 (1995).  

Therefore, the Board finds that the record contains no 
competent evidence establishing that the veteran has PTSD.  
In the absence of such a finding, the Board concludes that 
the veteran's claim for service connection is not 
well-grounded.  Accordingly, the veteran's claim is denied.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
finds that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  


ORDER

Service connection for chronic head injury residuals is 
denied.  Service connection for PTSD is denied.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for chronic frostbite residuals of the feet.  In 
his November 1997 Veteran's Application for Compensation or 
Pension (VA Form 21-526) and a November 1997 written 
statement, the veteran asserted that he sustained frozen feet 
while stationed in Austria during active service and had 
subsequently received special shoes from the Memphis, 
Tennessee, VA Medical Center.  In his March 1998 substantive 
appeal, the veteran stated that a VA hospital had furnished 
him with special shoes "for years."  At a June 1998 VA 
examination for compensation purposes, the VA examiner 
reported that the veteran had received ongoing foot treatment 
and extra-depth orthopedic shoes from the Memphis, Tennessee, 
VA Medical Center.  Clinical documentation of the cited VA 
treatment is not of record.  The veteran was diagnosed with 
"peripheral neuropathy - mild - possible residual of 
freezing cold injury of feet sustained while in the U.S. 
Army."  
The report of the December 1997 VA examination for 
compensation purposes notes that the veteran was apparently 
in receipt of Social Security Administration (SSA) disability 
benefits.  Documentation of such an award is not of record.  
The Court has clarified that the VA's statutory duty to 
assist the veteran includes an obligation to obtain the 
records from the SSA which may involve a grant of disability 
benefits awarded to the veteran.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  Accordingly, the appealed claim is 
REMANDED for the following:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his alleged frostbite 
residuals of the feet including the names 
and addresses of all treating physicians.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
claims file.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran's feet, 
including that provided at the Memphis, 
Tennessee, VA Medical Center, be 
forwarded for incorporation into the 
record.  

3.  The RO should contact the SSA and 
request that it provide both 
documentation of the veteran's current 
disability benefits, if any, and copies 
of all records developed in association 
with the award of such benefits.  

4.  The RO should then forward the 
veteran's claims file to the physician 
who conducted the June 1998 VA 
examination for compensation purposes and 
request that he review the claims file 
including a copy of this REMAND and 
clarify whether the veteran currently 
exhibits chronic frostbite residuals of 
the feet.  If the examiner is no longer 
employed by the VA, the veteran should be 
scheduled for an additional evaluation by 
a different physician.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  .



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

